Motion Granted; Affirmed and Memorandum Opinion filed June 18, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00757-CR

                       LARRY JOE GERKE, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 23rd District Court
                         Brazoria County, Texas
                       Trial Court Cause No. 66583

              MEMORANDUM                        OPINION
      Appellant entered a plea of guilty to the felony offense of stalking on
February 3, 2012. Pursuant to a plea bargain agreement with the State, the trial
court deferred a finding of guilt, placed appellant on community supervision for
five years, and assessed a $500 fine. On March 16, 2012, the State filed a motion
to adjudicate guilt, alleging that appellant had violated the conditions of his
community supervision. On August 3, 2012, after a hearing, the trial court found
two of the allegations in the motion true, adjudicated appellant’s guilt, and
sentenced appellant to confinement for nine years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). More than forty-five days
have passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief, and we agree
with counsel that the appeal is wholly frivolous and without merit. Further, we find
no reversible error in the record. We need not address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                         2